Case 20-21415-jrs       Doc 17     Filed 11/20/20 Entered 11/20/20 15:33:40            Desc Main
                                   Document      Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

 In Re:                                                 Chapter 13

 Anthony Matthew Adkins, a/k/a Andy                     Case No. 20-21415-jrs
 Adkins and Julia Michelle Adkins, a/k/a
 Julie M Whisnant a/k/a Julie M. Waldrip,
                              Debtors.


 Nationstar Mortgage LLC d/b/a Mr. Cooper,
 its successors or assigns,
                                                        Contested Matter*
                                 Movant,

 V.

 Anthony Matthew Adkins, a/k/a Andy
 Adkins and Julia Michelle Adkins, a/k/a
 Julie M Whisnant a/k/a Julie M. Waldrip,
 Debtors

                                 Respondents.


                             OBJECTION TO CONFIRMATION

       COMES NOW, Nationstar Mortgage LLC d/b/a Mr. Cooper, its successors or assigns,

(hereinafter referred to as “Creditor”), who holds a secured lien on the Debtor(s)’ real property

known as 1941 Paynes Point, Winder, GA 30680 (hereinafter the “Property”), and files this

Objection to Confirmation of Plan.

       Creditor holds a secured claim with a principal balance of approximately $161,983.28,

including pre-petition arrears of approximately $25,189.66. Debtor(s)’ Chapter 13 Plan

(hereinafter “Plan”) lists the total pre-petition arrears owed to Creditor as $13,000. The arrears

listed in the Plan underestimate Creditor’s pre-petition arrearage amount. Debtor’s plan provides

for a monthly payment to Creditor of $130.00 stepping to $805.92 in beginning June, 2021
Case 20-21415-jrs      Doc 17     Filed 11/20/20 Entered 11/20/20 15:33:40           Desc Main
                                  Document      Page 2 of 4




which is insufficient to cure the pre-petition arrearage within 60 months. Accordingly, the

Chapter 13 Plan fails to comply with the provisions of 11 U.S.C. § 1325(a).

       WHEREFORE, Creditor prays that this Court inquire into the matters raised herein and

deny confirmation of the Plan, or enter such an order that the Court deems just and proper.

Date: November 18, 2020

                                     Shapiro Pendergast & Hasty, LLP



                                                    /s/ Emily Camille Bonds
                                                    Emily Camille Bonds
                                                    Georgia Bar No. 264387
                                                    211 Perimeter Center Parkway, NE
                                                    Suite 300
                                                    Atlanta, GA 30346
                                                    Phone: 770-220-2535
                                                    Fax: 770-220-2665
                                                    ebonds@logs.com
Case 20-21415-jrs      Doc 17      Filed 11/20/20 Entered 11/20/20 15:33:40        Desc Main
                                   Document      Page 3 of 4




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on 20th day of November, 2020, a copy of the foregoing

Objection to Confirmation was caused to be served upon the following:


Via CM/ECF Electronic Notice

Robert Michael Gardner, Jr., Gardner Law Firm
114 N. Broad Street
P.O. Box 310
Winder, GA 30680

Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

Via First Class Mail, Postage Prepaid

Debtor
Anthony Matthew Adkins, a/k/a Andy Adkins
1941 Paynes Pt
Winder, GA 30680

Debtor
Julia Michelle Adkins, a/k/a Julie M Whisnant a/k/a Julie M. Waldrip
1941 Paynes Pt
Winder, GA 30680




                             Shapiro Pendergast & Hasty, LLP
Case 20-21415-jrs   Doc 17   Filed 11/20/20 Entered 11/20/20 15:33:40    Desc Main
                             Document      Page 4 of 4




                                            /s/ Emily Camille Bonds
                                            Emily Camille Bonds
                                            Georgia Bar No. 264387
                                            211 Perimeter Center Parkway, NE
                                            Suite 300
                                            Atlanta, GA 30346
                                            Phone: 770-220-2535
                                            Fax: 770-220-2665
                                            ebonds@logs.com
